Title: To Thomas Jefferson from Edmund Massingbird Hyrne, 14 February 1781
From: Hyrne, Edmund Massingbird
To: Jefferson, Thomas


New London, Va., 14 Feb. 1781. On departing from Greene’s headquarters, Hyrne was instructed to march the prisoners now under his command “into such part of Virginia as your Excellency should direct for their residence; but the alarming accounts of the Enemy’s approach induc’d me to push them on towards Stanton without halting, as I at first intended, for your instructions.” Is to march from hence this morning and wishes to receive TJ’s orders at Staunton. Also desires to know who the deputy commissary of prisoners is in this state, and wishes him to be instructed to make immediate returns of all the prisoners in Virginia, so that “they may be collected, if necessary, and register’d in one book; the exceeding irregularity which has hitherto prevaild with regard to Prisoners, makes this step necessary.” “Considerable numbers” of prisoners escaped during Hyrne’s rapid march through Henry and Bedford cos.; they are no doubt concealed in the country; suggests that an order be given “for collecting them.” Hyrne will apply to the county lieutenant at Staunton for a guard.
